                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        BOARD OF TRUSTEES OF THE
                                   7    LABORERS HEALTH AND WELFARE                    Case No. 17-cv-06474-HSG
                                        TRUST FUND FOR NORTHERN
                                   8    CALIFORNIA, et al.,
                                                                                       RELEASE ORDER
                                   9                   Plaintiffs,

                                  10            v.

                                  11    JUAN MANUEL LOZA,
                                  12                   Defendant.
Northern District of California
 United States District Court




                                  13

                                  14          IT IS ORDERED that the United States Marshal release from his custody Loza, defendant

                                  15   in the above-cited action.

                                  16

                                  17          IT IS SO ORDERED.

                                  18   Dated: 9/16/2019

                                  19                                               ______________________________________
                                                                                   HAYWOOD S. GILLIAM, JR.
                                  20                                               United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
